Name: 2007/260/EC: Council Decision of 16 April 2007 appointing an Italian alternate member to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-12-31; 2007-04-28

 28.4.2007 EN Official Journal of the European Union L 111/72 COUNCIL DECISION of 16 April 2007 appointing an Italian alternate member to the Committee of the Regions (2007/260/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Italian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Alberto ZAN, HAS DECIDED AS FOLLOWS: Article 1 The following is appointed as alternate member of the Committee of the Regions: Ms Carmela CASILE, Consigliere comunale del Comune di Giaveno (Torino), in place of Mr Alberto ZAN for the remainder of his term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 16 April 2007. For the Council The President H. SEEHOFER (1) OJ L 56, 25.2.2006, p. 75.